DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/20/2020 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application is a national stage entry of PCT/CN2019/087577filed on May 20, 2019, which claims priority to CN-201811089389.6, which was filed on September 18, 2018. A certified copy of the Japanese patent application has been provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 is rejected under 35 U.S.C. 101. 
Claim 11 defines " a medium having a computer program stored thereon” The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over John Gray Parker US 20190044714 (hereinafter Parker) in view of David H. Blackman et al. US 20200234386 (hereinafter Blackman) and further in view of Mohamed Nosseir et al. US 20210152365 (hereinafter Nosseir).
As per claim 1, Parker teaches: A data processing method for a blockchain, applied to a node of the blockchain, and comprising: 
obtaining a transaction request for creating a synchronizing group (“a method may include receiving from a sending device, one or more first communications that correspond to a request to generate a custom blockchain.” Parker: para. 11); 
Parker does not explicitly teach; however, Blackman discloses: based on the transaction request for creating the a synchronizing group, determining one or more sequential blocks from a first block to a current block as one or more synchronizing blocks of the synchronizing group (“In some implementations, creating the permissioned blockchain for the property includes: creating the genesis block and one or more blocks following the genesis block, where the one or more blocks following the genesis block each records a respective transaction associated with a transfer of ownership of the property that occurred before creation of the property blockchain.” Blackman: para. 11);
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Blackman with the methods of Parker to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to contain and transmit the necessary data in the request.
The combination of Blackman and Parker does not; however, Nosseir discloses:   determining a synchronizing signature of the synchronizing group based on the one or more synchronizing blocks (“The record including the data payload and any signatures can then be synchronized to other network nodes in the blockchain system.  For example, at operation 558 issuer node 510 may send a notification to verification node 520 as well as other network nodes to update the copy of the blockchain at verification node 520.  The notification may include the record (e.g., data payload and any signatures) to add to the blockchain.  In some embodiments, issuer node 510 may provide the record to one or more certificate authorities, and the certificate authorities can send update notifications to the other network nodes of the blockchain system.”  Nosseir: para. 70); and 
recording the synchronizing signature as transaction data in the current block (Nosseir: para. 70).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blackman and Parker with the teaching of Nosseir to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to identify the source of data communication and therefore secure system resources. 
As per claim 9, this claim defines an apparatus that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 9 is rejected with the same rational as in the rejection of claim 1.
As per claim11, this claim defines a medium having a computer program stored thereon that corresponds to method claim 1 and does not define beyond limitations of .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Blackman in view of Nosseir and further in view of Elli Androulaki et al. US 20190149321 (hereinafter Androulaki).
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Blackman, Parker and Nosseir does not teach; however, Androulaki discloses: after recording the synchronizing signature as the transaction data in the block, further comprising:
saving index data of the synchronizing group in a local index list of synchronizing groups (“FIG. 4B illustrates another flow diagram of an example method of managing query requests, according to example embodiments.  Referring to FIG. 4B, the method 450 may include creating a list of registered nodes via node identifiers stored in a registered node list 452, sharing the list of registered nodes with all blockchain peer nodes 454, identifying a request for a chaincode invocation operation 456, determining whether the request is received from a node included on the list or registered nodes 458, and responsive to determining the node is included on the list of registered nodes, permitting the node to perform the chaincode invocation operation 462” Androulaki: para. 30).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blackman, Parker and Nosseir with the teaching of Androulaki to meet the preceding limitations. 
As per claim 5, the rejection of claim 4 is incorporated herein. The combination of Blackman, Parker and Nosseir does not teach; however, Androulaki discloses: querying the index data of the synchronizing group in the local index list of synchronizing group (Androulaki: para. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blackman, Parker and Nosseir with the teaching of Androulaki to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to enhance management and security of the system data.
   Allowable Subject Matter
The subject matter of claims 2, 3, 6-8 and 12 are not suggested by the prior art of record.  Claims 2, 3, 6-8 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished at the time of allowing the instant application.
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493